DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it fails to clearly define the end to end distance points for length (A) and maximum length (B).  With respect to length (A) the structural relationship of the “leading edge” is not clearly recited.  Here the breadth of the claim allows one without limitation to define a leading edge such that it could be subjectively at any edge forward on the club head.  

    PNG
    media_image1.png
    668
    882
    media_image1.png
    Greyscale

 	If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under § 112, ¶ 2. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). “Where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. ¶ 112, second paragraph, and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.”  Further “a back-side end of the heel-vicinity portion” is not defined such that one can determine how such a distance is to be measured. As review of the specification provides no explicit definition for either of the terms and does not clarify the scope of the claim in light thereof. 
	Similarly, one cannot determine clearly between which points on any structure of the club head the maximum length (B) is to be measured.  It is not clear if such is between the leading edge and some other point on the sole or crown and if such a measurement is also taken in a “plan view”. Further while a plan view can generally be considered a view from above, the claim does not define an orientation of the club that renders the scope of this perspective clear. Such a distance will appear to change when the club is resting flat on it sole on a surface, being viewed hanging from its shaft or viewed looking perpendicular to the crown. 
	Claims 7 and 17 are structured the same as claim 1 and is rejected for the same reasons set forth above. 
	Similarly, claim 2 does not clearly define the boundaries of an area (A1) or (A2). Such an area can be a viewed area or a surface area or even just a portion of such elements.  Here one cannot determine how such an area is to be measured or defined in order to determine the metes and bounds for the claims. 
The grammar and structure of claims 8, 18 and 19 renders it unclear in scope. It appears a relative term, reference or degree is missing from the claim.
	 In claims 9 and 14, it is not clear how something is “located on backward “ of something.  Further the relationship of how a third portion “bulges” with respect to a fourth portion.  Such can be interpreted in many ways such that the third portion in someway extends from the forth portion or that it is shaped to extend in a further direction from the forth portion from some other element.  Here the scope of the claim is not clear. 
	As called for in claim 10, the structure of something considered “substantially continuous” is not clear.  Something that is continuous is an absolute term in that it is continuous or not.  Saying that something is “substantially continuous” only confusingly suggest that it is not continuous at all.    
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-20 are is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wanchena 6,139,446.
As to claims 1, 2, 11 and 20, Wanchena shows a golf club head with the conventional club head structure clearly anticipated.  His crown is considered to have a first portion 41 being adjacent to the club face, and a second portion 24 being located backwardly of the first portion and connected to the first portion, the second portion is located below the first portion via a step portion at 26, the first portion comprises a face-vicinity portion shown by 26 in fig. 8 extending in a toe-heel direction along the club face, and a heel-vicinity portion connected to a heel-side end portion of the face- vicinity portion and extending backwardly of the golf club head along a heel-side contour of the crown as annotated below; 

    PNG
    media_image2.png
    896
    823
    media_image2.png
    Greyscale

With respect to the relative distances recited, for the purposes of this office action applicant’s fig. 1 is used to evaluate the intent of the claim in light of the 112 issues set forth above.  To that Wanchena does not appear to discuss any sizes with respect to his club head or provide a “plan view”.  However, we can see from is fig. 1 such a dimension A and B could clearly be defined such that it is at least equal meeting the range of limitations of the claim.  Alternatively, such a relative dimensions (A) and (B) inherently exist and when recited relative with respect each other amount to a mere change in size of his second portion 24.  In Wanchena, he shows his second surface 24 to be a weight area used to adjust the center of gravity.  As such to have made its length from the leading edge at least 70% of the relative width of the club head front to back would have been obvious in order to position the center of gravity as desired.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As set forth above with respect to claim 1, the relative dimensions recited in claim 3 with respect of A1 to A2 is a size relationship. To have selected the optimal size relationship of 1.5-3.0 of each element in Wanchena would have been an obvious matter of design choice in the shape and center of gravity for the club head as desired. 
 Claim 4 is most broadly directed to the shape of the club head and the shape of the second portion at the heel end of the club.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  A review of the specification fails to show where such a shape is critical to the claimed invention. 	
Claim 5 is considered shown in a second step portion extending smoothly in a curve manner from a first position located on a heel side near reference number 34 in fig. 2.  
Claim 6 is directed to the relative dimension of the undefined first position.  To have selected a distance or 15mm would have been an obvious matter of design choice in the shape of the curved portion shown by Wanchena.  
As to claims 7 and 17, an undefined length (C) in the toe-heel direction between the first position and a toe end of the golf club head is considered inherent in Wanchena.  Since there is no limitation on how such a length is defined, on can inherently select and define such a length such ath it is in a range from 60% to 90% of a maximum length (D) of the golf club head in the toe-heel direction meeting the limitations of the claim. 
Where claims 8, 18 and 19 does not limit the selection of the back-side end of the heel-vicinity portion or than the first position, one can inherently select such to meet the limiations of the claims that it is located on a toe side in the toe-heel direction with respect to the toe of the club. 
As to claims 12 and 13, a length in the toe-heel direction of the heel- vicinity portion decreases continuously backwardly of the golf club head as shown in the area of reference number 34 in fig. 2 of Wanchena.  
As to claims 14-16, the club face inherently has a face center, and in a plan view of the golf club head, the step portion comprises a first step portion best marked by reference number 41 in fig. 2 that is extending from a toe-side thereof toward a heel-side thereof in the toe-heel direction, and a second step portion beginning in the area best indicated by references number 26 such thatextending smoothly in a curve manner from a first position located on a heel side than the face center. 

 Claim(s) 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wanchena 6,139,446 in the alternative view of Mizutani et al. 9,839,819.
Claim 9 appears to attempt to defines the shape of the sole as  a foreward third portion that bulges in some way with respect to a forth portion.  The sole of Wanchena as shown in his fig. 6 appears largely flat but that portion appears to “bulge” lower than the upwardly extending portion 29. Alternatively, from fig. 5 of Mizutani, it is well-known to shape a sole to have a forward bulging portion before a receding forth portion to reduce the contact of the ground during the swing.  To have shaped the sole of Wanchena as taugh by Mizutani would have been obvious in order to reduce the ground contact at the rear of the club as the during the upward arch of the swing. 
Claim 10 is considered met as show in fig. 6 of Wanchena where the first portion 26 is substantially continuous with the first portion of the sole 30 as the shape of the club wraps around element 20.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711